



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ebagua, 2015 ONCA 201

DATE: 20150306

DOCKET: M44789 C59830

Huscroft J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent

and

Junior Osas Ebagua

Applicant

Munyonzwe Hamalengwa, for the applicant

Nick Devlin, for the respondent

Heard:  March 6, 2015

ENDORSEMENT

[1]

The applicant was found guilty of trafficking marijuana following a
    trial before Justice L.M. Baldwin of the Ontario Court of Justice. Sentencing
    is scheduled for March 11, 2015.

[2]

The applicant requests that the Court stay the sentencing on the basis
    that he has a reasonable apprehension that Baldwin J. is biased. He submits
    that a long pattern of biased behavior by the judge led to his conviction,
    which he says is manifestly unreasonable, and that he will not be given a fair
    sentence by Baldwin J. He has filed an appeal of his conviction and requests
    that he be sentenced only if his appeal is dismissed. Alternatively, he
    requests that he be sentenced by a different judge.

[3]

The applicant provided the court with no authority to support either his
    stay request or the courts jurisdiction. He submitted that he is entitled to
    seek relief from this court for a breach of s. 7 of the
Charter
pursuant to s 24 and that it was convenient to do so by motion at this stage,
    given that he has filed his conviction appeal. The Crown submitted that the
    court is a statutory court whose powers under s. 686 of the Code provide
    jurisdiction to grant remedial relief on the hearing of an appeal against
    conviction or sentence. He submits there is no precedent for the applicants
    request for a stay prior to sentencing.

[4]

In my view there is no basis for this court to intervene prior to
    sentencing by the trial judge in this case. The proper course is for the
    applicant to raise his bias allegation with the trial judge prior to
    sentencing. He is then free to appeal both sentence and conviction to this
    court should he wish to do so.

[5]

The motion is dismissed.

Grant
    Huscroft J.A.


